Citation Nr: 1242884	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial compensable rating for left knee chondromalacia prior to November 19, 2009, and a rating in excess of 10 percent thereafter. 

4.  Entitlement to an initial compensable rating for right knee chondromalacia prior to November 19, 2009, and a rating in excess of 10 percent thereafter. 

5.  Entitlement to an initial compensable rating for right shoulder strain prior to December 7, 2007, and in excess of 10 percent thereafter. 

6.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine prior to December 7, 2007, and a rating in excess of 10 percent prior to November 19, 2009, and in excess of 30 thereafter. 

7.  Entitlement to an initial compensable rating for left elbow epicondylitis prior to November 19, 2009, and in excess of 10 percent thereafter. 

8.  Entitlement to an initial compensable rating for right elbow epicondylitis prior to November 19, 2009, and in excess of 10 percent thereafter. 

9.  Entitlement to an initial compensable rating for left carpal tunnel syndrome. 

10.  Entitlement to an initial compensable rating for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to August 2005.  He also served on active duty for training from June 1981 to July 1981, October 1987 to February 1988, and October 1992 to January 1993.

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  They are on appeal of September 2005, May 2008, and September 2010 rating decisions.

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been included in the claims file.  

In October 2011, the Board remanded each of the Veteran's claims except for entitlement to service connection for sleep apnea to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  They have been returned to the Board for further appellate consideration.

Following the RO's initial determinations of the claims for increased ratings, the RO increased the Veteran's initial ratings for left and right knee chondromalacia, right shoulder strain, degenerative disc disease of the lumbar spine, and left and right elbow epicondylitis.  However, because the increased ratings assigned do not represent the maximum rating available for the disabilities on appeal and do not cover the entire period from the initial grant of service connection, and because the Veteran has not clearly expressed intent to limit the appeal to entitlement to the increased ratings assigned, the propriety of the initial ratings remains an issue for appellate review, and the Board has identified these issues as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).

Also, in December 2008, the RO granted service connection for bilateral plantar fasciitis and assigned an initial rating of 10 percent, and in September 2010 denied a compensable rating for the Veteran's service-connected kidney stones.  In March 2009 and November 2010, respectively, the Veteran expressed disagreement with these assigned ratings, and argued that a 30 percent initial rating was warranted for his plantar fasciitis, and that a 30 percent rating was warranted for his kidney stones.  In September 2009 and December 2010, respectively, the RO granted a 30 percent rating for bilateral plantar fasciitis, effective the date of service connection, and a 30 percent disability rating for kidney stones, effective the date of the Veteran's claim for increase.  As these increased ratings represent a full grant of the benefits sought by the Veteran, they are not on appeal.  See Id. at 39.
As noted in the October 2011 Board remand, the issue of entitlement to service connection for fibromyalgia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO's decision review officer indicated at the time of an informal conference in August 2008 that the Veteran was in fact asserting a claim for service connection for fibromyalgia.  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In its October 2011 remand, the Board noted the Veteran's testimony in March 2011 that he sustained an in-service injury to his cervical spine coincident with an injury to his low back, the residuals of which had already been service-connected, and that this injury, according to the Veteran, led to his current cervical spine disability.  It also noted that the Veteran had been provided a VA spine examination in December 2007 with findings indicating the presence of osteoarthrosis of the cervical spine, but that there was no opinion provided as to the nexus, if any, between any cervical spine disorder and the Veteran's military service.  The Board therefore instructed that the Veteran be provided a VA spine examination in order to ascertain the nature and etiology of his cervical spine disorder.  The VA examiner was to determine whether it is at least as likely as not that any cervical spine disorder now present originated in or during service or is otherwise attributable to military service or any event in service, or whether is at least as likely as not that any arthritic process of the cervical spine now present was manifested during the one-year period immediately following the Veteran's service separation in April 2005.

In December 2011, the Veteran was provided a VA spine examination.  After examining the Veteran and reviewing the record, the VA examiner opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by his claimed in-service injury.  The examiner explained that the Veteran had chronic pain in all joints and had developed degenerative joint disease in most joints.  The examiner stated that the Veteran's lumbosacral spine or cervical spine degenerative joint disease had not been caused by service, but rather was due to aging.  The examiner further explained that there had been no injury to the cervical spine in service, and due to the fact that the Veteran had degenerative joint disease all over, the examiner believed that it was due to his age and obesity.

However, while the examiner explained why the Veteran's cervical spine disorder was likely not due an in-service injury, the examiner did not provide an opinion as to whether any cervical spine disorder now present originated in or during service, or was manifested during the one-year period immediately following the Veteran's service separation in April 2005.  Therefore, the matter of entitlement to service connection for a cervical spine disorder must be remanded for an examination and opinion that adequately answers the Board's questions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claims for increased ratings, he was most recently afforded VA examinations of his disabilities in November 2009.  Private and VA treatment records reflect that, since that time, the Veteran reported in October 2011 that his low back pain and shoulder pain symptoms were getting worse, in November 2011 reported that his elbow and knee pain symptoms were getting worse, and in June 2011 reported noticing more popping recently in his wrist, which made it hard to use his hand.  

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination or other evidence of worsening.  VAOPGCPREC 11-95 (1995). 
Given the Veteran's complaints of worsening of his disabilities, and the length of time that has passed since the most recent VA examination of his disabilities in November 2009, the Veteran should be afforded new VA examinations of his disabilities.

Also, while the Veteran was provided notice letters regarding his claims for increase in March 2005 and September 2008, neither letter provides notice of how to establish an effective date.  Therefore, such notice should be provided to the Veteran on remand.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Finally, in a November 2010 statement, the Veteran expressed disagreement with the denial of service connection for sleep apnea in a September 2010 rating decision of the RO.  Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, and notify the Veteran of his appellate rights with respect to the issue of entitlement to service connection for sleep apnea.  38 C.F.R. § 19.26 (2012).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal to the appropriate November 2010 rating decision must be filed.  38 C.F.R. § 20.202 (2012).  If the Veteran perfects an appeal as to the issue, return the case to the Board for appellate review.

2.  Send the Veteran and his representative notice regarding his claims for increased initial ratings.  The RO's letter should explain how to establish a disability rating and effective date.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Dingess/Hartman, 19 Vet. App. 473.

3.  Obtain all treatment records for the Veteran from the VA Medical Centers in Little Rock and Fayetteville, Arkansas dated from September 2012 to the present and associate them with the claims file.  

4.  Schedule the Veteran for a VA spine examination with an appropriate examiner to determine the etiology of any cervical spine disorder and the current severity of his service-connected degenerative disc disease of the lumbar spine.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and specifically the December 2007 VA spine examination report indicating the presence of osteoarthrosis of the cervical spine, and the examination results, the examiner is requested to address the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that any cervical spine disorder now present originated in or during service or is otherwise attributable to military service or any event in service?

b)  Is it at least as likely as not (50 percent or greater probability) that any arthritic process of the cervical spine now present was manifested during the one-year period immediately following the Veteran's service separation in April 2005, and, if so, how?

Regarding the Veteran's lumbar spine disorder, any pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorder must be accomplished.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine must be identified.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

A complete rationale for all opinions must be provided.

5.  Schedule the Veteran for a VA joints examination to ascertain and evaluate the current level of severity of his left and right knee chondromalacia, right shoulder strain, and left and right elbow epicondylitis.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of each of the Veteran's disabilities in accordance with VA rating criteria.

6.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his left and right carpal tunnel syndrome.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.

The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.  Specifically, the examiner should, for each upper extremity, report whether carpal tunnel syndrome results in mild, moderate, or severe incomplete paralysis of the median nerve.

7.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

8.  After completing the above development, and any other development deemed necessary, readjudicate the remaining issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


